F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAR 22 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    GENE RIDDLE,

                Plaintiff-Appellant,

    v.                                                   No. 00-7043
                                                    (D.C. No. 99-CV-11-P)
    WILLIAM A. HALTER, * Acting                          (E.D. Okla.)
    Commissioner of Social Security,

                Defendant-Appellee.


                            ORDER AND JUDGMENT           **




Before EBEL , KELLY , and LUCERO , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral




*
      On January 20, 2001, William A. Halter became the Acting Commissioner
of Social Security. In accordance with Rule 43(c)(2) of the Federal Rules of
Appellate Procedure, Mr. Halter is substituted for Kenneth S. Apfel as the
appellee in this action.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

       Claimant Gene Riddle appeals the district court’s judgment affirming

the Commissioner’s decision rejecting Mr. Riddle’s claim for Social Security

disability benefits. We review the Commissioner’s decision to determine whether

his factual findings are supported by substantial evidence and whether he applied

correct legal standards.      Castellano v. Sec’y of Health & Human Servs.   , 26 F.3d
1027, 1028 (10th Cir. 1994).

       Mr. Riddle applied for disability benefits in November 1995 alleging

disability due to neck and back pain. Applying the five-part sequential process

for determining disability,     see Williams v. Bowen , 844 F.2d 748, 750-52

(10th Cir. 1988), the administrative law judge found that Mr. Riddle’s neck

and back pain precluded him from performing his past relevant work as a forklift

driver, but that he retained the ability to perform a full range of light work and

was therefore not disabled. On appeal, Mr. Riddle challenges the ALJ’s decision

only as it concerns step three of the sequential analysis, the determination of

whether Mr. Riddle met a listed impairment under 20 C.F.R. Pt. 404, Subpt. P.,

App. 1. Specifically, he contends that (1) the ALJ failed to discuss the evidence

or reasons for determining he was not disabled at step three, as he contends is




                                              -2-
required by Clifton v. Chater , 79 F.3d 1007, 1009 (10th Cir. 1996), and (2) he

met the requirements of impairment listing 1.05C for vertebrogenic disorders.

       While we agree that the ALJ could have done a better job discussing the

evidence, see Barnett v. Apfel , 231 F.3d 687, 689 (10th Cir. 2000), we conclude

that the ALJ’s analysis provides significant substance for our review, which is

what Clifton requires. As to the substantive issue of whether Mr. Riddle’s

impairments met the requirements of listing 1.05, an individual is considered

disabled under this listing, which generally covers disorders of the spine, if he

or she meets the following criteria:

             C. Other vertebrogenic disorders (e.g., herniated nucleus
       puplosus, spinal stenosis) with the following persisting for at least 3
       months despite prescribed therapy and expected to last 12 months.
       With both 1 and 2:

              1. Pain, muscle spasm and significant limitation of motion in
       the spine; and

             2. Appropriate radicular distribution of significant motor loss
       with muscle weakness and sensory and reflex loss.

20 C.F.R. Pt. 404, Subpt. P., App. 1, § 1.05C. Mr. Riddle has the burden at step

three of demonstrating, through medical evidence, that his impairments “meet          all

of the specified medical criteria” contained in a particular listing.   Sullivan v.

Zebley , 493 U.S. 521, 530 (1990).

       In arguing that his impairments with respect to his lumbar spine meet

listing 1.05C, Mr. Riddle relies almost entirely on two pieces of medical

                                              -3-
evidence: reports from examinations by the Commissioner’s consultative

physician, Dr. Taylor, on April 5, 1994, and February 21, 1996. The earlier

report indicated Mr. Riddle had severe degenerative joint disease or herniated

nucleus puplosus of both the cervical and lumbar spines and the later report

indicated there was a “question” of herniated nucleus puplosus, without

indicating where. Both reports indicated that he suffered from low back pain,

muscle spasm, limited range of motion, and sensory loss. However, none of the

other medical reports in the record, including those from Mr. Riddle’s treating

physicians, associated any muscle spasm, limited range of motion, or sensory loss

with his lumbar spine. Additionally, there is no diagnosis of radiculopathy with

significant motor loss in his lower extremities. Generally, while his treating

physicians have reported that he suffers from low back pain, they have not

indicated that his back problems are particularly severe. In July 1997, he was

assessed as needing extensive education in body mechanics and as benefitting

from stretching and strengthening the lower back. Thus, we conclude the ALJ

considered the pertinent evidence and his determination that Mr. Riddle did not

meet the requirements of listing 1.05C is supported by substantial evidence.




                                         -4-
The judgment of the district court is AFFIRMED.



                                          Entered for the Court



                                          Paul J. Kelly, Jr.
                                          Circuit Judge




                               -5-